Securities Act File No.333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨Pre-Effective Amendment No.¨Post-Effective Amendment No. (Check appropriate box or boxes) DREYFUS MUNICIPAL FUNDS, INC. (Exact Name of Registrant as Specified in its Charter) Registrant's Telephone Number, including Area Code: (212) 922-6000 c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement is declared effective. It is proposed that this filing will become effective on December 10, 2012 pursuant to Rule 488 under the Securities Act of 1933. An indefinite number of Registrant's shares of common stock, par value $0.001 per share, has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940.Accordingly, no filing fee is being paid at this time. DREYFUS MUNICIPAL FUNDS, INC. Form N-14 Cross Reference Sheet Pursuant to Rule 481(a) Under the Securities Act of 1933 FORM N-14 ITEM NO. PROSPECTUS/PROXY STATEMENT CAPTION Part A Item 1. Beginning of Registration Statement and Outside Front Cover Page of Prospectus Cover Page Item 2. Beginning and Outside Back Cover Page of Prospectus Cover Page Item 3. Fee Table, Synopsis Information and Risk Factors Summary Item 4. Information About the Reorganizations Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganizations; Information About the Reorganizations; Exhibit A – Form of Agreement and Plan of Reorganization Item 5. Information About the Registrant Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganizations; Information About the Reorganizations; Additional Information About the Acquiring Fund and the Funds Item 6. Information About the Funds Being Acquired Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganizations; Information About the Reorganizations; Additional Information About the Acquiring Fund and the Funds Item 7. Voting Information Letter to Shareholders; Questions and Answers; Notice of Special Joint Meeting of Shareholders; Cover Page; Voting Information Item 8. Interest of Certain Persons and Experts Not Applicable Item 9. Additional Information Required for Reoffering by Persons Deemed to be Underwriters Not Applicable PART B STATEMENT OF ADDITIONAL INFORMATION CAPTION Item 10. Cover Page Cover Page Item 11. Table of Contents Not Applicable Item 12. Additional Information About the Registrant Statement of Additional Information of Dreyfus AMT-Free Municipal Bond Fund, a series of the Registrant, dated January 1, 2012, as revised or amended February 1, 2012, April 1, 2012, May 1, 2012, September 1, 2012 and October 1, 2012(1) Item 13. Additional Information About the Funds Being Acquired Statement of Additional Information of Dreyfus Maryland Fund, Dreyfus Minnesota Fund and Dreyfus Ohio Fund, each a series of Dreyfus State Municipal Bond Funds, dated March 1, 2012, as revised or amended April 1, 2012, May 1, 2012, July 1, 2012 and September 1, 2012(2) Item 14. Financial Statements Annual Report of Dreyfus AMT-Free Municipal Bond Fund, a series of the Registrant, dated August 31, 2012(3); Annual Report of Dreyfus Maryland Fund, Dreyfus Minnesota Fund and Dreyfus Ohio Fund, each a series of Dreyfus State Municipal Bond Funds, dated April 30, 2012(4) PART C Item 15. Indemnification Item 16. Exhibits Item 17. Undertakings Incorporated herein by reference to Post-Effective Amendment No. 38 to the Registrant's Registration Statement on Form N-1A, filed December 28, 2011 (File No. 33-42162), as revised October 1, 2012 pursuant to a supplement filed on October 1, 2012 pursuant to Rule 497 under the Securities Act of 1933, as amended. Incorporated herein by reference to Post-Effective Amendment No. 58 to the Registration Statement on Form N-1A of Dreyfus State Municipal Bond Funds, filed August 28, 2012 (File No. 33-10238). Incorporated herein by reference to the Annual Report of Dreyfus AMT-Free Municipal Bond Fund, a series of the Registrant, filed October 31, 2012 (File No. 811-6377). Incorporated herein by reference to the Annual Report of Dreyfus Maryland Fund, Dreyfus Minnesota Fund and Dreyfus Ohio Fund, each a series of Dreyfus State Municipal Bond Funds, filed June 29, 2012 (File No. 811-4906). DREYFUS STATE MUNICIPAL BOND FUNDS DREYFUS MARYLAND FUND DREYFUS MINNESOTA FUND DREYFUS OHIO FUND c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Dear Shareholder: As a shareholder of Dreyfus Maryland Fund, Dreyfus Minnesota Fund or Dreyfus Ohio Fund (each, a "Fund"), you are being asked to vote on an Agreement and Plan of Reorganization to allow your Fund to transfer all of its assets in a tax-free reorganization to Dreyfus AMT-Free Municipal Bond Fund (the "Acquiring Fund"), in exchange solely for Class A and Class C shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities.Each Fund is a series of Dreyfus State Municipal Bond Funds (the "Trust").The Dreyfus Corporation ("Dreyfus") is the investment adviser to the Acquiring Fund and the Funds. Management of Dreyfus has reviewed the funds in the Dreyfus Family of Funds and has concluded that it would be appropriate to consolidate certain funds having similar investment objectives and investment management policies and that would otherwise benefit fund shareholders.As a result of the review, management recommended to the Trust's Board of Trustees that the Funds be consolidated with the Acquiring Fund.If the Agreement and Plan of Reorganization is approved and consummated for your Fund, you would no longer be a shareholder of the Fund, but would become a shareholder of the Acquiring Fund.Management believes, with respect to each Fund, that the reorganization will permit Fund shareholders to pursue similar investment goals in a substantially larger combined fund.The Acquiring Fund, like each Fund, normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax, but each Fund normally invests in municipal bonds of the state after which it is named that also provide income exempt from the income tax of such state.The Acquiring Fund also seeks to provide income exempt from the federal alternative minimum tax.The Acquiring Fund's Class A and Class C shares have a lower total annual expense ratio (after current fee waivers and expense reimbursements) than each Fund's Class A and Class C shares, respectively.In addition, the Acquiring Fund's Class A and Class C shares had a better performance record than Class A and Class C shares, respectively, of Dreyfus Maryland Fund and Dreyfus Ohio Fund for the one-, five- and ten-year periods ended December 31, 2011 and of Dreyfus Minnesota Fund for the one-year period ended December 31, 2011.Management also believes, with respect to each Fund, that, as a result of becoming shareholders in a substantially larger combined fund, the reorganization should enable Fund shareholders to benefit from the spreading of fixed costs across a larger asset base, which may result in a reduction of shareholder expenses, permitting Dreyfus to more efficiently manage the larger combined fund's portfolio through various measures, including trade orders and executions, and also permitting the funds' service providers—including Dreyfus—to operate and service a single fund (and its shareholders), instead of having to operate and service the funds with similar shareholder bases.Management also believes, with respect to each Fund, that the reorganization should enable Fund shareholders to benefit from the more diverse state municipal bond investments of the Acquiring Fund.As a result, management recommended to the Trust's Board of Trustees that the Funds be consolidated with the Acquiring Fund.The reorganization of a Fund is not conditioned upon shareholders of the other Funds approving the reorganization of their Fund. After careful review, the Trust's Board of Trustees has [unanimously] approved the proposed reorganization of each Fund.The Trust's Board of Trustees believes, with respect to each Fund, that the reorganization will permit Fund shareholders to pursue similar investment goals in a substantially larger combined fundthat has, with respect to its Class A and Class C shares, a lower total annual expense ratio (after current fee waivers and expense reimbursements) and better performance record for certain periods than the Fund.The Trust's Board of Trustees recommends that you read the enclosed materials carefully and then vote FOR the proposal. Your vote is extremely important, no matter how large or small your Fund holdings.By voting now, you can help avoid additional costs that are incurred with follow-up letters and calls. To vote, you may use any of the following methods: · By Mail.Please complete, date and sign the enclosed proxy card and mail it in the enclosed, postage-paid envelope. · By Internet.Have your proxy card available.Go to the website listed on the proxy card.Enter your control number from your proxy card.Follow the instructions on the website. · By Telephone.Have your proxy card available.Call the toll-free number listed on the proxy card.Enter your control number from your proxy card.Follow the recorded instructions. · In Person.Any shareholder who attends the meeting in person may vote by ballot at the meeting. Further information about the proposed reorganizations is contained in the enclosed materials, which you should review carefully before you vote.If you have any questions after considering the enclosed materials, please call 1-800-DREYFUS. Sincerely, Bradley J. Skapyak President Dreyfus State Municipal Bond Funds December 11, 2012 TRANSFER OF THE ASSETS OF DREYFUS MARYLAND FUND DREYFUS MINNESOTA FUND DREYFUS OHIO FUND TO AND IN EXCHANGE FOR SHARES OF DREYFUS AMT-FREE MUNICIPAL BOND FUND QUESTIONS AND ANSWERS The enclosed materials include a combined Prospectus/Proxy Statement containing information you need to make an informed decision.However, we thought it also would be helpful to begin by answering some of the important questions you might have about the proposed reorganizations. WHAT WILL HAPPEN TO MY FUND INVESTMENT IF THE PROPOSED REORGANIZATION OF MY FUND IS APPROVED? You will become a shareholder of Dreyfus AMT-Free Municipal Bond Fund (the "Acquiring Fund"), an open-end investment company managed by The Dreyfus Corporation ("Dreyfus"), on or about the Closing Date (as defined below), and will no longer be a shareholder of Dreyfus Maryland Fund, Dreyfus Minnesota Fund or Dreyfus Ohio Fund (each, a "Fund"), as the case may be.You will receive Class A or Class C shares of the Acquiring Fund corresponding to your Class A or Class C shares of the Fund with a value equal to the value of your investment in the Fund as of the Closing Date.Your Fund will then cease operations and will be terminated as a series of Dreyfus State Municipal Bond Funds (the "Trust").The Closing Date is April 12, 2013 for Dreyfus Maryland Fund, April 19, 2013 for Dreyfus Minnesota Fund and April 26, 2013 for Dreyfus Ohio Fund.The reorganization of a Fund is not conditioned upon shareholders of the other Funds approving the reorganization of their Fund. WHAT ARE THE BENEFITS OF THE PROPOSED REORGANIZATION OF MY FUND FOR ME? The Trust's Board of Trustees believes, with respect to each Fund, that the reorganization will permit Fund shareholders to pursue similar investment goals in a substantially larger combined fund that also is managed by Dreyfus.As to each Fund, by combining the Fund with the Acquiring Fund, which has substantially more assets than each Fund, Fund shareholders should benefit from more efficient portfolio management.As of September 28, 2012, the Acquiring Fund had approximately $548 million and Dreyfus Maryland Fund, Dreyfus Minnesota Fund and Dreyfus Ohio Fund had approximately $163 million, $125 million and $153 million, respectively, in net assets.The Acquiring Fund's Class A and Class C shares have a lower total annual expense ratio (after current fee waivers and expense reimbursements) than each Fund's Class A and Class C shares, respectively.In addition, the Acquiring Fund's Class A and Class C shares had a better performance record than Class A and Class C shares, respectively, of Dreyfus Maryland Fund and Dreyfus Ohio Fund for the one-, five- and ten-year periods ended December 31, 2011.The Acquiring Fund's Class A and Class C shares had a better performance record than Class A and Class C shares, respectively, of Dreyfus Minnesota Fund for the one-year period, but underperformed Class A and Class C shares, respectively, of Dreyfus Minnesota Fund for the five- and ten-year periods, ended December 31, 2011.The reorganizations will permit the funds' service providers—including Dreyfus—to operate and service a single fund (and its shareholders), instead of having to operate and service the funds with similar shareholder bases.The reorganizations also should enable Fund shareholders to benefit from the more diverse state municipal bond investments of the Acquiring Fund.Other potential benefits are described in the enclosed combined Prospectus/Proxy Statement. DO THE FUNDS HAVE SIMILAR INVESTMENT GOALS AND STRATEGIES? Yes.Each Fund and the Acquiring Fund have similar investment objectives and similar investment management policies.Each Fund seeks to maximize current income exempt from federal income tax and from the income tax of the state after which it is named, without undue risk.The Acquiring Fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital.The Acquiring Fund also seeks to provide income exempt from the federal alternative minimum tax. To pursue its goal, each Fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from the income tax of the state after which it is named.Each Fund may invest without limitation in municipal bonds the income from which may be subject to the federal alternative minimum tax.To pursue its goal, the Acquiring Fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax.The Acquiring Fund may, but is not required by its investment management policies to, purchase municipal bonds issued by the state of Maryland, Minnesota or Ohio.The Acquiring Fund typically will not invest in municipal bonds the income from which is subject to the federal alternative minimum tax. Each Fund invests at least 70% of its assets in municipal bonds rated, at the time of purchase, investment grade (Baa/BBB and above), or the unrated equivalent as determined by Dreyfus.For additional yield, each Fund may invest up to 30% of its assets in municipal bonds rated below investment grade ("high yield" or "junk" bonds), or the unrated equivalent as determined by Dreyfus.The Acquiring Fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus.The Acquiring Fund may invest up to 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade, or the unrated equivalent as determined by Dreyfus. The portfolio managers of the Acquiring Fund and each Fund focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting.The portfolio managers select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market, and by actively trading among various sectors based on their apparent relative values.Under normal market conditions, the dollar-weighted average maturity of the portfolio of the Acquiring Fund and each Fund is expected to exceed 10 years, but the Acquiring Fund and the Funds may invest without regard to maturity. -2- Dreyfus is the investment adviser to the Acquiring Fund and the Funds and provides the day-to-day management of each fund's investments.MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, distributes the shares of the Acquiring Fund and the Funds.For additional information regarding the Funds and the Acquiring Fund, please refer to the enclosed combined Prospectus/Proxy Statement. WHAT ARE THE TAX CONSEQUENCES OF THE PROPOSED REORGANIZATION OF MY FUND? The reorganization of your Fund will not be a taxable event for federal income tax purposes.Shareholders will not recognize any capital gain or loss as a direct result of their Fund's reorganization.A shareholder's tax basis in Fund shares will carry over to the shareholder's Acquiring Fund shares, and the holding period for such Acquiring Fund shares will include the holding period for the shareholder's Fund shares.As a condition to the closing of the reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a result of the reorganization.The Fund will distribute any undistributed net investment income and net realized capital gains (after reduction for any capital loss carryforwards) prior to the reorganization, which distribution will be taxable to shareholders.Certain tax attributes of the Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards; however, the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards will be subject to limitations. WILL I ENJOY THE SAME PRIVILEGES AS A SHAREHOLDER OF THE ACQUIRING FUND THAT I CURRENTLY HAVE AS A SHAREHOLDER OF MY FUND? Yes.You will continue to enjoy the same shareholder privileges, such as the Fund Exchange service, Dreyfus TeleTransfer Privilege, Dreyfus Automatic Asset BuilderÒ, Dreyfus Payroll Savings Plan, Dreyfus Government Direct Deposit Privilege, Dreyfus Dividend Options, Dreyfus Auto-Exchange Privilege and Dreyfus Automatic Withdrawal Plan, that you currently have as a shareholder of your Fund.In addition, if you hold Class A shares, you also will have the ability to write redemption checks against your Acquiring Fund account through the Checkwriting Privilege. WILL THE PROPOSED REORGANIZATION OF MY FUND RESULT IN A HIGHER MANAGEMENT FEE OR HIGHER TOTAL FUND EXPENSES? As a shareholder of the Acquiring Fund, you will be subject to a higher management fee, although total annual fund operating expenses for the Acquiring Fund's Class A and Class C shares (after current fee waivers and expense reimbursements) are expected to be lower than those for each Fund's Class A and Class C shares, respectively.Under its agreement with Dreyfus, each Fund has agreed to pay Dreyfus a management fee at the annual rate of 0.55% of the value of the Fund's average daily net assets.Under its agreement with Dreyfus, the Acquiring Fund has agreed to pay Dreyfus a management fee at the annual rate of 0.60% of the value of the Acquiring Fund's average daily net assets.Class A and Class C shares of the Acquiring Fund, however, had a lower total annual expense ratio (after current fee waivers and expense reimbursements) than Class A and Class C shares of each Fund, respectively, as of the respective fund's most recent fiscal year end.In addition, Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the Acquiring Fund so that the total annual fund operating expenses of none of the classes of the Acquiring Fund (excluding Rule 12b-1 fees, shareholder services fees, taxes, brokerage commissions, interest expenses, commitment fees on borrowings and extraordinary expenses) exceed 0.45%.Dreyfus may terminate this agreement upon at least 90 days' prior notice to the Acquiring Fund's shareholders, but has committed not to do so until at least May 1, 2014. -3- WILL I BE CHARGED A SALES CHARGE, REDEMPTION FEE OR CONTINGENT DEFERRED SALES CHARGE ("CDSC") AT THE TIME OF THE REORGANIZATION OF MY FUND? No.No sales charge, redemption fee or CDSC will be imposed at the time of the reorganization of your Fund.Any subsequent investment in the Acquiring Fund will be subject to any applicable sales charges and any redemption of Class C shares (or Class A shares subject to a CDSC) of the Acquiring Fund received in the reorganization will be subject to the same CDSC as redemption of Class C shares (or Class A shares subject to a CDSC) of the Fund (calculated from the date of original purchase of your Fund shares). WHO WILL PAY THE EXPENSES OF THE PROPOSED REORGANIZATION OF MY FUND? Because of the anticipated benefits to shareholders of each Fund as a result of the respective Fund's reorganization, expenses relating to the Fund's reorganization will be borne by the Fund.Such expenses are estimated to total approximately $75,000, $70,000 and $70,000 for Dreyfus Maryland Fund, Dreyfus Minnesota Fund and Dreyfus Ohio Fund, respectively.It is estimated that a shareholder of Dreyfus Maryland Fund, Dreyfus Minnesota Fund and Dreyfus Ohio Fund would start to realize certain expense benefits within approximately three months after the reorganization of that Fund occurs.Fund shareholders will only be responsible for costs relating to the reorganization of their Fund and not the other Funds.The Acquiring Fund will not bear any expenses relating to the proposed reorganizations. HOW DOES THE TRUST'S BOARD OF TRUSTEES RECOMMEND I VOTE? As to each Fund, after considering, among other factors, the terms and conditions of the reorganization, the investment objectives and investment management policies of, as well as shareholder services offered by, the Fund and the Acquiring Fund, fees and expenses, including the total annual expense ratios, of the Fund and the Acquiring Fund (after current fee waivers and expense reimbursements), and the relative performance of the Fund and the Acquiring Fund, the Trust's Board of Trustees believes that reorganizing the Fund into the Acquiring Fund is in the best interests of the Fund and its shareholders.In reaching this conclusion, with respect to each Fund, the Trust's Board of Trustees determined that reorganizing the Fund into the Acquiring Fund, which also is managed by Dreyfus and has a similar investment objective and similar investment management policies as those of the Fund, offers potential benefits to Fund shareholders.These potential benefits include permitting Fund shareholders to pursue similar investment goals in a substantially larger combined fund that has, with respect to its Class A and Class C shares, a lower total annual expense ratio (after current fee waivers and expense reimbursements) than the Fund's Class A and Class C shares, respectively.In addition, the Acquiring Fund's Class A and Class C shares had a better performance record than Class A and Class C shares, respectively, of Dreyfus Maryland Fund and Dreyfus Ohio Fund for the one-, five- and ten-year periods ended December 31, 2011.The Acquiring Fund's Class A and Class C shares had a better performance record than Class A and Class C shares, respectively, of Dreyfus Minnesota Fund for the one-year period, but underperformed Class A and Class C shares, respectively, of Dreyfus Minnesota Fund for the five- and ten-year periods, ended December 31, 2011.As to each Fund, by combining the Fund with the Acquiring Fund, shareholders of the Fund also should benefit from the more diverse state municipal bond investments of the Acquiring Fund and more efficient portfolio management.Therefore, the Trust's Board of Trustees recommends that you vote FOR the reorganization of your Fund. -4- HOW CAN I VOTE MY SHARES? You can vote in any one of the following ways: · By mail, with the enclosed proxy card and postage-paid envelope; · By telephone, with a toll-free call to the number listed on your proxy card; · Through the Internet, at the website address listed on your proxy card; or · In person at the meeting. We encourage you to vote through the Internet or by telephone using the number that appears on your proxy card.These voting methods will save the respective Fund money because the Fund would not have to pay for return-mail postage.Whichever voting method you choose, please take the time to read the combined Prospectus/Proxy Statement before you vote. Please note:if you sign and date your proxy card, but do not provide voting instructions, your shares will be voted FOR the proposal.Thank you in advance for your vote. -5- DREYFUS STATE MUNICIPAL BOND FUNDS DREYFUS MARYLAND FUND DREYFUS MINNESOTA FUND DREYFUS OHIO FUND NOTICE OF SPECIAL JOINT MEETING OF SHAREHOLDERS To the Shareholders: A Special Joint Meeting of Shareholders of Dreyfus Maryland Fund, Dreyfus Minnesota Fund and Dreyfus Ohio Fund (each, a "Fund"), each a series of Dreyfus State Municipal Bond Funds (the "Trust"), will be held at the offices of The Dreyfus Corporation, 200 Park Avenue, 8th Floor, New York, New York 10166, on Thursday, February 28, 2013, at 10:00 a.m., as to each Fund, for the following purposes: 1. To approve an Agreement and Plan of Reorganization providing for the transfer of all of the assets of the Fund to Dreyfus AMT-Free Municipal Bond Fund (the "Acquiring Fund"), in exchange solely for Class A and Class C shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets and the assumption by the Acquiring Fund of the Fund's stated liabilities (the "Reorganization").Class A and Class C shares of the Acquiring Fund received by the Fund in the Reorganization will be distributed by the Fund to holders of its Class A and Class C shares, respectively, in liquidation of the Fund, after which the Fund will cease operations and will be terminated as a series of the Trust; and 2. To transact such other business as may properly come before the meeting, or any adjournment(s) thereof. Shareholders of record of the respective Fund at the close of business on December 10, 2012 will be entitled to receive notice of and to vote at the meeting. By Order of the Board of Trustees Janette E. Farragher Secretary New York, New York December 11, 2012 WE NEED YOUR PROXY VOTE A SHAREHOLDER MAY THINK HIS OR HER VOTE IS NOT IMPORTANT, BUT IT IS VITAL.BY LAW, THE MEETING OF SHAREHOLDERS OF A FUND WILL HAVE TO BE ADJOURNED WITHOUT CONDUCTING ANY BUSINESS IF LESS THAN A QUORUM OF FUND SHARES ELIGIBLE TO VOTE IS REPRESENTED.IN THAT EVENT, THE FUND, AT SHAREHOLDERS' EXPENSE,WOULD CONTINUE TO SOLICIT VOTES IN AN ATTEMPT TO ACHIEVE A QUORUM.CLEARLY, YOUR VOTE COULD BE CRITICAL TO ENABLE THE FUND TO HOLD THE MEETING AS SCHEDULED, SO PLEASE RETURN YOUR PROXY CARD OR OTHERWISE VOTE PROMPTLY.YOU AND ALL OTHER FUND SHAREHOLDERS WILL BENEFIT FROM YOUR COOPERATION. Transfer of the Assets of DREYFUS MARYLAND FUND DREYFUS MINNESOTA FUND DREYFUS OHIO FUND (Each, a Series of Dreyfus State Municipal Bond Funds) To and in Exchange for Class A and Class C Shares of DREYFUS AMT-FREE MUNICIPAL BOND FUND (A Series of Dreyfus Municipal Funds, Inc.) COMBINED PROSPECTUS/PROXY STATEMENT DECEMBER , 2012 Special Joint Meeting of Shareholders To Be Held on Thursday, February 28, 2013 This combined Prospectus/Proxy Statement is furnished in connection with a solicitation of proxies by the Board of Trustees of Dreyfus State Municipal Bond Funds (the "Trust"), on behalf of Dreyfus Maryland Fund, Dreyfus Minnesota Fund and Dreyfus Ohio Fund (each, a "Fund"), each a series of the Trust, to be used at the Special Joint Meeting of Shareholders (the "Meeting") of the Funds to be held on Thursday, February 28, 2013, at 10:00 a.m., at the offices of The Dreyfus Corporation ("Dreyfus"), 200 Park Avenue, 8th Floor, New York, New York 10166, for the purposes set forth in the accompanying Notice of Special Joint Meeting of Shareholders.Shareholders of record at the close of business on December 10, 2012 are entitled to receive notice of and to vote at the Meeting. It is proposed, with respect to each Fund, that the Fund transfer all of its assets to Dreyfus AMT-Free Municipal Bond Fund (the "Acquiring Fund"), in exchange solely for Class A and Class C shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities, all as more fully described in this combined Prospectus/Proxy Statement (with respect to the relevant Fund, the "Reorganization").Upon consummation of the Reorganization, the Acquiring Fund shares received by the Fund will be distributed to Fund shareholders, with each shareholder receiving a pro rata distribution of the Acquiring Fund's shares (or fractions thereof) for Fund shares held prior to the Reorganization.It is contemplated that each shareholder will receive for his or her Fund shares a number of Class A or Class C shares (or fractions thereof) of the Acquiring Fund equal in value to the aggregate net asset value of the shareholder's Class A or Class C Fund shares, respectively, as of the date of the Reorganization.The Reorganization of a Fund is not conditioned upon shareholders of the other Funds approving the Reorganization of their Fund. This combined Prospectus/Proxy Statement, which should be retained for future reference, concisely sets forth information about the Acquiring Fund that Fund shareholders should know before voting on the proposal or investing in the Acquiring Fund. A combined Statement of Additional Information ("SAI") dated December , 2012, relating to this combined Prospectus/Proxy Statement, has been filed with the Securities and Exchange Commission (the "Commission") and is incorporated by reference in its entirety.The Commission maintains a website (http://www.sec.gov) that contains the SAI, material incorporated in this combined Prospectus/Proxy Statement by reference, and other information regarding the Acquiring Fund and the Funds.A copy of the SAI is available without charge by calling 1-800-DREYFUS, or writing to the Acquiring Fund at its offices at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. Shares of the Acquiring Fund and the Funds are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Investing in the Acquiring Fund, as in a Fund, involves certain risks, including the possible loss of principal. The Securities and Exchange Commission has not approved or disapproved the Acquiring Fund's shares or passed upon the accuracy or adequacy of this combined Prospectus/Proxy Statement.Any representation to the contrary is a criminal offense. Each Fund and the Acquiring Fund are open-end management investment companies advised by Dreyfus.Each Fund and the Acquiring Fund have similar investment objectives and similar investment management policies.Each Fund and the Acquiring Fund normally invest substantially all of their respective assets in municipal bonds that provide income exempt from federal income tax, but each Fund also normally invests in municipal bonds that provide income exempt from the income tax of the state after which it is named.The Acquiring Fund also seeks to provide income exempt from the federal alternative minimum tax.The Acquiring Fund is a series of Dreyfus Municipal Funds, Inc. (the "Acquiring Company").A comparison of each Fund and the Acquiring Fund is set forth in this combined Prospectus/Proxy Statement. The Acquiring Fund's Prospectus dated January 1, 2012 and Annual Report for its fiscal year ended August 31, 2012 (including its audited financial statements for the fiscal year) accompany this combined Prospectus/Proxy Statement.The Acquiring Fund's Prospectus and the financial statements contained in its Annual Report are incorporated into this combined Prospectus/Proxy Statement by reference.For a free copy of a Fund's most recent Prospectus or Annual Report for its fiscal year ended April 30, 2012, please call your financial adviser, or call 1-800-DREYFUS, visit www.dreyfus.com or write to the Trust at its offices located at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. With respect to each Fund, shareholders are entitled to one vote for each Fund share held and fractional votes for each fractional Fund share held.Holders of Class A and Class C shares of a Fund will vote together on the proposal for that Fund.Fund shares represented by executed and unrevoked proxies will be voted in accordance with the specifications made thereon.If the enclosed proxy card is executed and returned, it nevertheless may be revoked by giving another proxy before the Meeting.Also, any Fund shareholder who attends the Meeting in person may vote by ballot at the Meeting, thereby canceling any proxy previously given.If you sign and date your proxy card, but do not provide voting instructions, your shares will be voted FOR the proposal. -2- As of September 28, 2012, the following numbers of Fund shares were issued and outstanding: Name of Fund Class A Shares Class C Shares Dreyfus Maryland Fund Dreyfus Minnesota Fund Dreyfus Ohio Fund Proxy materials will be mailed to shareholders of record on or about December 21, 2012. -3- TABLE OF CONTENTS Summary 5 Reasons for the Reorganizations 24 Information about the Reorganizations 25 Additional Information about the Acquiring Fund and the Funds 29 Voting Information 30 Financial Statements and Experts 36 Other Matters 37 Notice To Banks, Broker/Dealers and Voting Trustees and Their Nominees 37 Exhibit A:Form of Agreement and Plan of Reorganization A-1 Exhibit B:Pro Forma Fees and Expenses B-1 Exhibit C:Description of the Acquiring Company's Board Members C-1 -4- Table of Contents AS TO EACH FUND, APPROVAL OF AN AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE TRANSFER OF ALL OF THE FUND'S ASSETS TO THE ACQUIRING FUND SUMMARY This Summary is qualified by reference to the more complete information contained elsewhere in this combined Prospectus/Proxy Statement, the Acquiring Fund's Prospectus, the Funds' Prospectus and the form of Agreement and Plan of Reorganization (the "Plan") attached to this combined Prospectus/Proxy Statement as Exhibit A. Proposed Transaction.The Trust's Board of Trustees, all of whose members are not "interested persons" (as defined in the Investment Company Act of 1940, as amended (the "1940 Act")) of the Funds or the Acquiring Fund, has [unanimously] approved the Plan for each Fund.As to each Fund, the Plan provides that, subject to the requisite approval of the Fund's shareholders, on the date of the Reorganization the Fund will assign, transfer and convey to the Acquiring Fund all of the assets of the Fund, including all securities and cash, in exchange solely for Class A and Class C shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets, and the Acquiring Fund will assume the Fund's stated liabilities.The Fund will distribute all Acquiring Fund shares received by it among its shareholders so that each holder of Class A and Class C shares of the Fund will receive a pro rata distribution of the Acquiring Fund's Class A and Class C shares (or fractions thereof), respectively, having an aggregate net asset value equal to the aggregate net asset value of the shareholder's Fund shares as of the date of the Reorganization.The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares.Thereafter, the Fund will cease operations and will be terminated as a series of the Trust. As a result of the Reorganization, each Fund shareholder will cease to be a shareholder of the respective Fund and will become a shareholder of the Acquiring Fund as of the close of business on the date of the Reorganization.No sales charge, redemption fee or contingent deferred sales charge ("CDSC") will be imposed at the time of the Reorganization.Any subsequent investment in the Acquiring Fund after the Reorganization will be subject to any applicable sales charges, and any redemption of Class C shares (or Class A shares subject to a CDSC) of the Acquiring Fund received in the Reorganization will be subject to the same CDSC as the redemption of Class C shares (or Class A shares subject to a CDSC) of the Fund and would be calculated from the date of original purchase of Fund shares. The Trust's Board of Trustees has [unanimously] concluded, with respect to each Fund, that the Reorganization is in the best interests of the Fund and its shareholders and the interests of the Fund's existing shareholders will not be diluted as a result of the transactions contemplated thereby.See "Reasons for the Reorganizations." -5- Table of Contents Federal Income Tax Consequences.As a condition to the closing of each Reorganization, the respective Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the Reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a direct result of the Reorganization.Certain tax attributes of each Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the capital loss carryforwards, if any, of the Fund; however, the ability of the Acquiring Fund to utilize each Fund's capital loss carryforwards will be subject to limitations.See "Information about the Reorganizations—Federal Income Tax Consequences," "—Capital Loss Carryforwards" and "—Sale of Portfolio Securities." Comparison of the Funds and the Acquiring Fund.The following discussion is primarily a summary of certain parts of the Funds' Prospectus and the Acquiring Fund's Prospectus.Information contained in this combined Prospectus/Proxy Statement is qualified by the more complete information set forth in such Prospectuses, which are incorporated herein by reference. Goal and Approach.The Acquiring Fund and each Fund have similar investment objectives and similar investment management policies.Each Fund seeks to maximize current income exempt from federal income tax and from the income tax of the state after which it is named, without undue risk.The Acquiring Fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital.Each fund's investment objective is a fundamental policy which cannot be changed without the approval of the holders of a majority (as defined in the 1940 Act) of the relevant fund's outstanding voting securities. To pursue its goal, each Fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from the income tax of the state after which it is named.Each Fund temporarily may invest in taxable bonds and/or municipal bonds that pay income exempt only from federal income tax, including when the Fund's portfolio managers believe acceptable municipal bonds of the state after which the Fund is named are not available for investment.To pursue its goal, the Acquiring Fund normally invests substantially all of its net assets in municipal bonds that provide income exempt from federal income tax.The Acquiring Fund also seeks to provide income exempt from the federal alternative minimum tax.The Acquiring Fund may, but is not required by its investment management policies to, purchase municipal bonds issued by the state of Maryland, Minnesota or Ohio.In addition, the Acquiring Fund may invest temporarily in taxable bonds, including when its portfolio managers believe acceptable municipal bonds are not available for investment. Each Fund may invest without limitation in municipal bonds the income from which is subject to the federal alternative minimum tax.The Acquiring Fund seeks to provide income exempt from the federal alternative minimum tax and typically does not invest in such municipal bonds.As of September 28, 2012, Dreyfus Maryland Fund, Dreyfus Minnesota Fund and Dreyfus Ohio Fund held 22.27%, 11.02% and 1.08%, respectively, of their respective assets in municipal bonds the income from which is subject to the federal alternative minimum tax.The Acquiring Fund did not hold any such municipal bonds as of such date. Each Fund invests at least 70% of its assets in municipal bonds rated, at the time of purchase, investment grade (Baa/BBB or higher), or the unrated equivalent as determined by Dreyfus.For additional yield, each Fund may invest up to 30% of its assets in municipal bonds rated below investment grade ("high yield" or "junk" bonds), or the unrated equivalent as determined by Dreyfus.The Acquiring Fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus.The Acquiring Fund may invest up to 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade, or the unrated equivalent as determined by Dreyfus. -6- Table of Contents Under normal market conditions, the dollar-weighted average maturity of the portfolio of the Acquiring Fund and each Fund is expected to exceed 10 years, but the Acquiring Fund and the Funds may invest without regard to maturity. The portfolio managers of the Acquiring Fund and the Funds focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting.The portfolio managers select municipal bonds for each fund's portfolio by: · using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and · actively trading among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values.The funds seek to invest in several of these sectors. Although not a principal investment strategy, each of the Acquiring Fund and the Funds may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, indexes and interest rates), as a substitute for investing directly in an underlying asset, to increase returns, to manage credit or interest rate risk, or as part of a hedging strategy.The Acquiring Fund also may enter into swap agreements.The Acquiring Fund and the Funds may buy securities that pay interest at rates that float inversely with changes in prevailing interest rates ("inverse floaters").Inverse floaters are created by depositing municipal bonds in a trust which divides the bond's income stream into two parts:a short-term variable rate demand note and a residual interest bond (the inverse floater) which receives interest based on the remaining cash flow of the trust after payment of interest on the note and various trust expenses.Interest on the inverse floater usually moves in the opposite direction as the interest on the variable rate demand note.The Acquiring Fund and the Funds also may make forward commitments in which the respective fund agrees to buy or sell a security in the future at a price agreed upon today. The Acquiring Fund and each Fund may lend their respective portfolio securities to brokers, dealers and other financial institutions needing to borrow securities to complete certain transactions.Loans of portfolio securities may not exceed 33-1/3% of the value of a fund's total assets. The Acquiring Fund and each of the Funds are "non-diversified" funds, which means that the proportion of each fund's assets that may be invested in the securities of a single issuer is not limited by the 1940 Act. -7- Table of Contents Each Fund is a series of the Trust, which is an unincorporated business trust organized under the laws of the Commonwealth of Massachusetts.The Acquiring Fund is a series of the Acquiring Company, which is a corporation organized under the laws of the State of Maryland.See "Certain Organizational Differences Between the Trust and the Acquiring Company" below. Investment Risks.Given that the Funds and the Acquiring Fund have similar investment objectives and similar investment management policies, the principal risks associated with an investment in the Acquiring Fund and a Fund are similar, although they are not the same.These risks, which apply to the Funds and the Acquiring Fund, except as otherwise noted, are discussed below.An investment in the Acquiring Fund, as well as in each Fund, is not a bank deposit.It is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.It is not a complete investment program.The value of your investment in the Acquiring Fund, as in a Fund, will fluctuate, sometimes dramatically, which means you could lose money. · Municipal bond market risk.The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds.Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of a Fund's or the Acquiring Fund's investments in municipal bonds.Other factors include the general conditions of the municipal bond market, the size of the particular offering, the maturity of the obligation and the rating of the issue.Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state in which a fund invests may have an impact on the fund's share price. · Interest rate risk.Prices of bonds tend to move inversely with changes in interest rates.Typically, a rise in rates will adversely affect bond prices and, accordingly, a Fund's or the Acquiring Fund's share price.The longer the effective maturity and duration of a fund's portfolio, the more the fund's share price is likely to react to interest rates. · Credit risk.Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond held by a fund, can cause the bond's price to fall, potentially lowering the fund's share price.The lower a bond's credit rating, the greater the chance – in the rating agency's opinion – that the bond issuer will default or fail to meet its payment obligations.Although the Acquiring Fund invests primarily in municipal bonds rated A or better and each Fund invests at least 70% of its respective assets in municipal bonds rated investment grade, the Acquiring Fund and each Fund may invest to a limited extent in high yield bonds.High yield ("junk") bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuer's ability to make principal and interest payments.The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general. -8- Table of Contents · Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value.In such a market, the value of such securities and a Fund's or the Acquiring Fund's share price may fall dramatically, even during periods of declining interest rates.Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell.If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price.The secondary market for certain municipal bonds tends to be less developed and less liquid than many other securities markets, which may adversely affect a fund's ability to sell such municipal bonds at attractive prices. · Inverse floating rate securities risk.Each Fund and the Acquiring Fund is subject to the risk that the interest payment received on inverse floating rate securities generally will decrease when short-term interest rates increase.Inverse floaters are derivatives that involve leverage and could magnify a fund's gains or losses. · Non-diversification risk.Each Fund and the Acquiring Fund are non-diversified, which means that each fund may invest a relatively high percentage of its assets in a limited number of issuers.Therefore, a fund's performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. · State-specific risk.(Funds only)Each Fund is subject to the risk that the relevant state's economy, and the revenues underlying its municipal obligations, may decline.Investing primarily in a single state makes the Funds more sensitive to risks specific to the state and may magnify other risks. In addition to the principal risks described above, each Fund and the Acquiring Fund are subject to the following additional risks: · Market sector risk.Each Fund and the Acquiring Fund may significantly overweight or underweight certain industries or market sectors, which may cause a fund's performance to be more or less sensitive to developments affecting those industries or sectors. · Tax risk.To be tax-exempt, municipal bonds generally must meet certain regulatory requirements.If any such municipal bond fails to meet these regulatory requirements, the interest received by a Fund or the Acquiring Fund from its investment in such bonds and distributed to fund shareholders will be taxable. · Call risk.Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date.If an issuer "calls" its bond during a time of declining interest rates, a Fund or the Acquiring Fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates.During periods of market illiquidity or rising interest rates, prices of "callable" issues are subject to increased price fluctuation. -9- Table of Contents · Derivatives risk.A small investment in derivatives could have a potentially large impact on a Fund's or the Acquiring Fund's performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets.Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by a Fund or the Acquiring Fund will not correlate with the underlying instruments or the respective fund's other investments.Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments' terms.Many of the regulatory protections afforded participants on organized exchanges, such as the performance guarantee of an exchange clearing house, are not available in connection with over-the-counter derivative transactions.Certain types of derivatives, including over-the-counter transactions, involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk and pricing risk.Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument.Certain derivatives may cause taxable income. · Leverage risk.The use of leverage, such as lending portfolio securities, entering into futures contracts, investing in inverse floaters, and engaging in forward commitment transactions, may cause taxable income and may magnify a Fund's or the Acquiring Fund's gains or losses. Each Fund and the Acquiring Fund may lend their respective portfolio securities to brokers, dealers and other financial institutions.In connection with such loans, the respective fund will receive collateral from the borrower equal to at least 100% of the value of the loaned securities.If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. Under adverse market conditions, each Fund and the Acquiring Fund could invest some or all of their respective assets in U.S. Treasury securities and money market securities.Although a Fund or the Acquiring Fund would do this for temporary defensive purposes, this strategy could reduce the benefit from any upswing in the market.To the extent a Fund or the Acquiring Fund invests defensively in these securities, such fund might not achieve its investment objective.Each fund also may purchase money market instruments when it has cash reserves or in anticipation of taking a market position. Sales Charges.The schedules of sales charges imposed at the time of purchase of Class A shares of a Fund and the Acquiring Fund are identical.The CDSCs imposed at the time of redemption on Class C shares (and Class A shares subject to a CDSC) for a Fund and the Acquiring Fund are identical.As to each Fund, no sales charge or CDSC will be imposed at the time of the Reorganization.Any subsequent investment in the Acquiring Fund after the Reorganization will be subject to any applicable sales charges, and any redemption of Class C shares (or Class A shares subject to a CDSC) of the Acquiring Fund received in the Reorganization will be subject to the same CDSC as the redemption of Class C shares (or Class A shares subject to a CDSC) of the Fund and would be calculated from the date of original purchase of Fund shares.Shares of the Funds and the Acquiring Fund currently are not subject to any exchange or redemption fees. -10- Table of Contents Fees and Expenses.Under its agreement with Dreyfus, the Acquiring Fund has agreed to pay Dreyfus a management fee at the annual rate of 0.60% of the value of the Acquiring Fund's average daily net assets.Under its agreement with Dreyfus, each Fund has agreed to pay Dreyfus a management fee at the annual rate of 0.55% of the value of the Fund's average daily net assets.Although the management fee payable to Dreyfus by the Acquiring Fund is higher than that payable by each Fund, Class A and Class C shares of the Acquiring Fund had a lower total annual expense ratio (after current fee waivers and expense reimbursements) than each Fund's Class A and Class C shares as of the respective fund's most recent fiscal year end.In addition, Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the Acquiring Fund so that the total annual fund operating expenses of none of the classes of the Acquiring Fund (excluding Rule 12b-1 fees, shareholder services fees, taxes, brokerage commissions, interest expenses, commitment fees on borrowings and extraordinary expenses) exceed 0.45%.Dreyfus may terminate this agreement upon at least 90 days' prior notice to Acquiring Fund shareholders, but has committed not to do so until at least May 1, 2014. The fees and expenses set forth below for each Fund are as of its fiscal year ended April 30, 2012, and for the Acquiring Fund are as of its fiscal year ended August 31, 2012.The "Pro Forma After Reorganizations" operating expenses information set forth below is based on the fees and expenses of each fund, as of the fiscal year ends noted above, as adjusted showing the effect of the consummation of each of the Reorganizations.If approved by a Fund's shareholders, the Reorganization will be consummated for that Fund whether or not the shareholders of the other Funds approve the Reorganization of their Fund.Set forth in Exhibit B is information with respect to the pro forma fees and expenses as to each Reorganization separately.Annual fund operating expenses are paid out of fund assets, so their effect is reflected in the share prices. Each Fund is bearing the expenses in connection with its respective Reorganization, which are estimated to be as follows: (i) Dreyfus Maryland Fund—approximately $75,000 or 0.0464% of the value of the Fund's average daily net assets; (ii) Dreyfus Minnesota Fund—approximately $70,000 or 0.0581% of the value of the Fund's average daily net assets; and (iii) Dreyfus Ohio Fund—approximately $70,000 or 0.0492% of the value of the Fund's average daily net assets.These expenses are not reflected in the "Other expenses" or "Total annual fund operating expenses" of the Funds or the Pro Forma After Reorganizations Acquiring Fund set forth below. -11- Table of Contents Dreyfus Maryland Fund Class A Shares Dreyfus Minnesota Fund Class A Shares Dreyfus Ohio Fund Class A Shares Acquiring Fund Class A Shares Pro Forma After Reorganizations Acquiring Fund Class A Shares Shareholder Fees (paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) % Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none1 none1 none1 none1 none1 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees % Distribution (12b-1) fees none none none none none Other expenses (including shareholder services fees) %2 %3 %4 % %2,3,4 Total annual fund operating expenses % Fee waiver and/or expense reimbursement n/a n/a n/a )%5 )%5 Total annual fund operating expenses (after fee waiver and/or expense reimbursement) %2 %3 %4 % %2,3,4 -12- Table of Contents Dreyfus Maryland Fund Class C Shares Dreyfus Minnesota Fund Class C Shares Dreyfus Ohio Fund Class C Shares Acquiring Fund Class C Shares Pro Forma After Reorganizations Acquiring Fund Class C Shares Shareholder Fees (paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) none none none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) % Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees % Distribution (12b-1) fees % Other expenses (including shareholder services fees) %2 %3 %4 % %2,3,4 Total annual fund operating expenses % Fee waiver and/or expense reimbursement n/a n/a n/a )%5 )%5 Total annual fund operating expenses (after fee waiver and/or expense reimbursement) %2 %3 %4 % %2,3,4 1 Class A shares of a Fund or the Acquiring Fund bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. 2 Expenses in connection with the Reorganization, which will be borne by Dreyfus Maryland Fund, are estimated to amount to approximately $75,000 or 0.0464% of the value of the Fund's average daily net assets.These expenses are not reflected in the "Other expenses" or "Total annual fund operating expenses" of the Fund or the Pro Forma After Reorganizations Acquiring Fund. 3 Expenses in connection with the Reorganization, which will be borne by Dreyfus Minnesota Fund, are estimated to amount to approximately $70,000 or 0.0581% of the value of the Fund's average daily net assets.These expenses are not reflected in the "Other expenses" or "Total annual fund operating expenses" of the Fund or the Pro Forma After Reorganizations Acquiring Fund. 4 Expenses in connection with the Reorganization, which will be borne by Dreyfus Ohio Fund, are estimated to amount to approximately $70,000 or 0.0492% of the value of the Fund's average daily net assets.These expenses are not reflected in the "Other expenses" or "Total annual fund operating expenses" of the Fund or the Pro Forma After Reorganizations Acquiring Fund. 5 Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the Acquiring Fund so that the total annual fund operating expenses of none of the classes of the Acquiring Fund (excluding Rule 12b-1 fees, shareholder services fees, taxes, brokerage commissions, interest expenses, commitment fees on borrowings and extraordinary expenses) exceed 0.45%. Dreyfus may terminate this agreement upon at least 90 days' prior notice to Acquiring Fund shareholders, but has committed not to do so until at least May 1, 2014. -13- Table of Contents EXAMPLE The Examples below are intended to help you compare the cost of investing in a Fund and the Acquiring Fund.Each Example assumes you invest $10,000 in the respective fund for the time periods indicated and then redeem all of your shares at the end of those periods.Each Example also assumes that your investment has a 5% return each year and that the respective fund's operating expenses remain the same.The one-year example and the first year of the three-, five- and ten-years examples for the Acquiring Fund are based on net operating expenses, which reflect the expense waiver/reimbursement by Dreyfus.The "Pro Forma After Reorganizations" examples are based on the operating expenses of the funds, as of the respective fiscal year ends noted above, as adjusted showing the effect of the consummation of each of the Reorganizations.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Class A 1 Year 3 Years 5 Years 10 Years Dreyfus Maryland Fund Class A Shares1 $ Dreyfus Minnesota Fund Class A Shares2 $ Dreyfus Ohio Fund Class A Shares3 $ Acquiring Fund Class A Shares $ Pro Forma After Reorganizations Acquiring Fund Class A Shares1,2,3 $ -14- Table of Contents Class C* 1 Year 3 Years 5 Years 10 Years Dreyfus Maryland Fund Class C Shares1 $
